Citation Nr: 1046145	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, O.S.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from May 1976 to 
September 1976 and periods of National Guard service from 1977 to 
August 1994.  

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii.  
These matters were previously before the Board in October 2007 
when the Board denied the Veteran's claims.  The Veteran appealed 
the October 2007 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum Decision 
dated in February 2010, the Court vacated the Board's October 
2007 decision with regard to the above issues and remanded the 
case to the Board for development consistent with the Court's 
decision.

In July 2007, the Veteran and a witness testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

In October 2010, the appellant submitted additional written 
evidence with a written waiver of RO consideration, which was 
signed by the appellant's attorney. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file includes an October 2002 medical opinion from Dr. 
C.B. regarding a nexus between the Veteran's disabilities and 
service, as well as private medical records.  In addition, since 
the Court's February 2010 decision, the Veteran submitted a 
medical opinion from Dr. G.W., dated in October 2010.  The Board 
notes that the opinion of Dr. G.W. does not state that the 
Veteran's bilateral ankle disability may be causally related to 
active service, but discusses the relationship of the left ankle 
to service.  In addition, it does not state that the Veteran's 
low back disability is causally related to active service; 
however, this may be a typographical error by the doctor, as the 
opinion reflects a left ankle disability under the heading" low 
back disability".  Thus, the evidence includes records of in-
service complaints or injuries and an indication that the 
Veteran's current bilateral ankle disability and low back 
disability may be causally related to service.  Therefore, the 
Board finds that a VA examination and opinion with regard to the 
etiology of the Veteran's low back and bilateral ankle 
disabilities is warranted.  McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).

The VA examiner should consider the entire claims file, to 
include the June 1976 service treatment record which reflects a 
complaint of low back pain and the impression of muscle strain of 
the back, the August 1978 service record of a sprained left 
ankle, the Veteran's reports of medical history and reports of 
medical examinations from August 1976, March 1980, July 1984, 
January 1988, and July 1992, the October 2002 opinion of Dr. 
C.B., the October 2010 opinion of Dr. G.W., and the numerous 
diagnoses of gouty arthritis.

At the July 2007 Board hearing, the Veteran testified that he had 
been treated by a civilian doctor.  The Court found that the 
Board member failed to inquire whether the Veteran had submitted 
the civilian doctor's medical records and failed to advise the 
Veteran to submit a nexus medical opinion from the doctor.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
the Veteran identify the name and address 
of the treating civilian doctor whom he 
referenced at the July 2007 Board hearing, 
and advise the Veteran that submission of 
records of treatment by that physician 
since service, and a medical opinion from 
that physician as to any relationship 
between the disabilities at issue and 
service, would be useful in substantiating 
his claim.  Attempt to obtain any 
identified records, not already of record.  
Any authorization necessary to obtain such 
records should be obtained from the 
Veteran.

2.  Following completion of the above, and 
affording the appropriate period to 
respond, the Veteran should be afforded a 
VA examination to determine the nature and 
etiology of any bilateral ankle disability 
and low back disability.  All necessary 
tests should be performed.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as 
likely as not (50 percent or greater) 
that the Veteran has a current 
bilateral ankle disability and/or low 
back disability causally related to his 
military service.  The VA examiner should 
consider the entire claims file, to include 
the June 1976 service treatment record 
which reflects a complaint of low back pain 
from two months prior to service, the 
August 1978 service record of a sprained 
left ankle, the Veteran's reports of 
medical history and reports of medical 
examinations from August 1976, March 1980, 
July 1984, January 1988, and July 1992, the 
October 2002 opinion of Dr. C.B., the 
October 2010 opinion of Dr. G.W., and the 
numerous diagnoses of gouty arthritis.
Any opinion expressed should be 
accompanied by a complete rationale.  

3.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issues on appeal.  If any benefit sought 
on appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his representative 
with an appropriate opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010 ).


